PER CURIAM.
In view of Ashmann’s plea of guilty to and conviction of three felonies on 24 June 1964 and his sentence to three years in the State Prison and no ensuing application for relief under Integration Rule 11.08 (2) (a), 31 F.S.A., Ashmann is hereby suspended from the practice of law under Rule 11.08(2).
Inasmuch as the fact of said convictions was not before the Board of Governors when it recommended that Ashmann be permitted to resign, the file is returned to the Board with directions to advise the Court promptly whether it desires to reaffirm its recommendation regarding Ash-mann’s request to be permitted to resign or whether it desires to proceed with appropriate disciplinary action in the light of events subsequent to its judgment under date of March 31, 1964.
It is so ordered.
DREW, C. J., and ROBERTS, THORN-AL, O’CONNELL, CALDWELL and ERVIN, JJ., concur.
THOMAS, J., dissents.